Per Curiam.
Each appellant was charged by affidavit with having had in his possession intoxicating liquor in violation of law, but without any charge . of an intent to sell, barter, exchange, give away, furnish, or otherwise dispose of the same, and was convicted and fined. _ On the authority of Crabbs v. State (1923), ante 248, 139 N. E. 180, and Powell v. State 1923), ante 258, 139 N. E. 670, each judgment is reversed, with directions to sustain appellant’s motion to quash the affidavit, in Karlin v. State of Indiana and to sustain appellant’s motion for new trial in Damron v. State of Indiana.